Name: 80/613/EEC: Commission Decision of 6 June 1980 authorizing the French Republic not to apply Community treatment to woven fabrics of cotton, falling within heading No 55.09 of the Common Customs Tariff (category 2), originating in South Korea and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-04

 Avis juridique important|31980D061380/613/EEC: Commission Decision of 6 June 1980 authorizing the French Republic not to apply Community treatment to woven fabrics of cotton, falling within heading No 55.09 of the Common Customs Tariff (category 2), originating in South Korea and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 171 , 04/07/1980 P. 0028****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 6 JUNE 1980 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF COTTON , FALLING WITHIN HEADING NO 55.09 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 2 ), ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/613/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 29 MAY 1980 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF COTTON , FALLING WITHIN HEADING NO 55.09 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 2 ), ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT SOUTH KOREA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THOSE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS THESE ECONOMIC DIFFICULTIES ARE CAUSED LARGELY BY UNEQUAL CONDITIONS OF COMPETITION , WHICH ALLOW EXPORTS TO BE MADE AT PRICES APPRECIABLY LOWER THAN THOSE OF THE COMMUNITY PRODUCTS IN QUESTION ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN SOUTH KOREA AND ARE IN FREE CIRCUALTION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF THE ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // 55.09 ( NIMEXE CODES 55.09-01 , 02 , 03 , 04 , 05 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 31 , 33 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 76 , 77 , 78 , 81 , 82 , 83 , 84 , 86 , 87 , 92 , 93 , 97 ) ( CATEGORY 2 ) // WOVEN FABRICS OF COTTON , OTHER THAN GAUZE , TERRY FABRICS , NARROW WOVEN FABRICS , PILE FABRICS , CHENILLE FABRICS , TULLE AND OTHER NET FABRICS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 6 JUNE 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT